DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Specification
The abstract is objected to because it includes phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  . Therefore, the phrase, “An apparatus and methods of sealing a metallic container with a metallic end closure are disclosed (lines 1-2)” should be deleted.

Claim Objections
Claim 10 is objected to because of the following informalities:
In line 2, “the outer panel” should be changed to -- the outer panel wall -- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arfert (US 4,054,229).
Regarding Claim 1, Arfert discloses an apparatus to seal a metallic container with a metallic end closure (Figures 1-6), comprising:
a first tool (40, Fig. 3) to receive the metallic container (21) filed with a product (col. 2, line 61), the metallic container (21) including a closed bottom end (24), a sidewall (25 and 26, which is upper part of wall 25) extending upwardly from the closed bottom end, and a container curl (27) extending from an upper end of the sidewall to define an opening (see a top opening of the container 24), wherein the metallic end closure (22) is positioned in the opening of the metallic container and includes a central panel (34), an inner panel wall (94) extending upwardly from the central panel, a countersink (33) extending outwardly from the inner panel wall and forming an uppermost portion of the metallic end closure, and an outer panel wall (35) extending downwardly from the countersink, the outer panel wail being oriented substantially parallel to the container sidewall (35 and 26, which is upper part of wall 25, are substantially parallel); and
a joining tool (roller 40) that applies a compressive force to the metallic container and the metallic and closure to seal the metallic end closure to the metallic container (Fig. 3 
Regarding Claim 2, the apparatus of claim 1, Arfert discloses wherein the joining tool (roller 40) compresses the container sidewall (26 which is upper part of wall 25) between the inner and outer panel walls (34 and $5) of the metallic end closure to form the thread (42 and 43).
Regarding Claim 3, the apparatus of claim 1, Arfert discloses wherein the thread has a helical length that extends between approximately 45 degrees and approximately 120 degrees of a circumference of the metallic end closure (see Fig. 5, the threads 42 and 43 are divided into 4 parts by protrusions 45; therefore, each thread has helical length of about 90 degrees, which falls within the claimed range of between approximately 45 degrees and approximately 120 degrees).
Regarding Claim 4, the apparatus of claim 3, Arfert discloses wherein the joining tool (roller 40) is adapted to form the thread (42 and 43) from the countersink (33) of the metallic end closure and downward past a lowermost portion of the outer panel wall (35) (see Fig. 3, threads 42 and 43 extends below the bottom end of outer panel wall 35).
Regarding Claim 7, the apparatus of claim 1, Arfert discloses wherein before the joining tool (roller 40) forms the thread (42 and 43) the outer panel wall (35) of the metallic end 
Regarding Claim 8, the apparatus of claim 4, Arfert further discloses  comprising a second tool (tool 55, see Fig. 4) to apply a top-load (in a direction 56) to the countersink to press the metallic end closure against the container curl (the pressing force of the tool 55 is applied through out the container curl and countersink).
Regarding Claim 11, the apparatus of claim 1, Arfert discloses wherein the joining tool (roller 40) is adapted to form the thread (42 and 43) from the countersink (83) of the metallic end closure and above a lowermost portion of the outer panel wall (35).
Regarding Claim 13, Arfert discloses a method of sealing a metallic container with a selectively removable metallic end closure (Figures 4-8), comprising:
positioning the metallic end closure (22) in an opening (i.e. a top opening of the container 21) of the metallic container (21), wherein the metallic container is at least partially filed with a product (col. 2, line 31) and includes a closed bottom end (24), a sidewall (25 and 26, which is upper part of wall 25) extending upwardly from the closed bottom end, and a container curl (27) extending from an upper end of the sidewall to define the opening (i.e. a top opening of the container 21), and wherein the metallic end closure (22) has  a central panel (31), an inner panel wall (24) extending upwardly from the central panel, a countersink (22) at an upper end of the inner panel wall and extending outwardly from the inner panel wall, and an outer panel wall (95) extending downwardly from the countersink, wherein the outer panel wall is oriented substantially parallel to the container sidewall (35 and 26, which is upper part of wall 25, are substantially parallel); and 

Regarding Claim 15, Arfert discloses a metallic container sealed with a selectively removable metallic end closure (Figures 1-8), comprising:
a container body (21) with a closed bottom and (24), a sidewall (25 and 26, which is upper part of wall 25) extending upwardly from the closed bottom end, and a container curl (27) extending from an upper and of the sidewall to define an opening; and 
a metallic end closure (22) sealed in the container opening and including a central panel (34), an inner panel wall (94) extending upwardly from the central panel, a countersink (33) extending outwardly from the inner panel wall, and an outer panel wall (35) extending downwardly from the countersink, wherein the inner and outer panel walls are bent (by forming roller 40) away from or closer to longitudinal axis of the metallic container to form a thread (grooves 42 and 43), and wherein the thread extends through the container curl (see fig. 3, thread 42, 43 extends to the container curl 27).
Regarding Claim 16, the metallic container of claim 15, Arfert discloses wherein the inner and outer panel walls (34 and 35) are compressed (Fig. 3 shows the sealing compressive force by the roller 40) against the container body (21) to form the thread (42 and 43).
Regarding Claim 17, the metallic container of claim 15, Arfert discloses wherein the thread has a helical length that extends between approximately 45 degrees and approximately 120 degrees of a circumference of the metallic end closure (Fig. 5 shows the threads 42 and 43 are divided into 4 parts by protrusions 45; therefore, each thread has helical length of about 90 degrees which fails within the claimed range of between approximately 45 degrees and approximately 120 degrees). 
Regarding Claim 18, the metallic container of claim 15, Arfert discloses wherein the thread (42 and 43) extends downwardly from the countersink (33) of the metallic end closure and downward past a lowermost portion (see fig. 3, threads 42 and 43 extends below the bottom end of outer panel wall 35) of the outer panel wall (35), and wherein below the lowermost portion of the outer panel wail, the thread (42 and 43) comprises an inner closure thread portion (43) on the inner panel wall and a container thread portion (42) which is not covered by the outer panel wall. 
Regarding Claim 19, the metallic container of claim 18, Arfert discloses wherein the thread (42 and 43) extends through a peripheral curl (36) extending from the lowermost portion of the outer panel wall of the metallic end closure (fig. 3 shows threads 42 and 43 extends towards the curl 36 which is at the bottom of outer panel wall 35).

Allowable Subject Matter
Claims 5-6, 9-10, 12, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein between the countersink and the lowermost portion of the outer panel wall, the thread comprises a container thread portion positioned between an inner closure thread portion on the inner panel wall and an outer closure thread portion on the outer panel wall, in combination with the rest of the claimed limitations of the preceding claims 1, 3, and 4.
Regarding claim 9, the art of record, considered alone or in combination, neither anticipates nor renders obvious wherein the joining tool comprises: an inner tool with an outer face having a convex shape that is approximately congruent to a concave segment of the inner panel wall of the metallic end closure, wherein a protrusion projects outwardly from the outer face; and an outer tool with an inner face having a concave shape that is approximately congruent to a convex segment of the outer panel wall of the metallic end closure, wherein a recess extends inwardly from the inner face, the recess adapted to interlock with the protrusion of the inner tool, in combination with the rest of the claimed limitations of the preceding claim 1.
Regarding claim 12, the art of record, considered alone or in combination, neither anticipates nor renders obvious wherein the metallic end closure includes a peripheral curl releasably interconnected to the lowermost portion of the outer panel wall by a score or a perforation that is intersected by the thread, in combination with the rest of the claimed limitations of the preceding claims 1 and 11.
Regarding claim 14, the art of record, considered alone or in combination, neither anticipates nor renders obvious comprising: moving an inner tool of the joining tool outwardly against the inner panel wall, the inner tool having an outer face with a convex shape that is approximately congruent to a concave segment of the inner panel wall of the metallic end closure, wherein a protrusion projects outwardly from the outer face; and moving an outer tool of the joining tool inwardly against the outer panel wall, the outer tool having an inner face with a concave shape that is approximately congruent to a convex segment of the outer panel wall of the metallic end closure, wherein a recess extends inwardly from the inner face and is adapted to interlock with the protrusion of the inner tool, in combination with the rest of the claimed limitations of the preceding claim 13.
Regarding claim 20, the art of record, considered alone or in combination, neither anticipates nor renders obvious wherein the thread extends downwardly from the countersink of the metallic end closure and ends above a lowermost portion of the outer panel wall, and wherein the metallic end closure includes a peripheral curl releasably interconnected to the lowermost portion of the outer panel wall by a score or a perforation, in combination with the rest of the claimed limitations of the preceding claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various metal containers with end closures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        January 27, 2022